 
Exhibit 10.27
 
CONFIDENTIAL TREATMENT
REQUESTED PURSUANT TO RULE 24b-2


Certain portions of this exhibit have been omitted pursuant to a request for
confidential treatment under Rule 24b-2 under the Securities Exchange Act of
1934. The omitted materials have been filed separately with the Securities and
Exchange Commission.


LICENSE AGREEMENT




This Agreement is made by and between Westinghouse Electric Corporation, a
Delaware corporation, having a principal place of business at 51 West 52nd
Street, New York, NY 10019 (hereinafter referred to as "Westinghouse"), and
Akeena Solar, Inc., a Delaware corporation and Andalay Solar, Inc., a California
company, both having their principal places of business at 16005 Los Gatos
Boulevard, Los Gatos,  CA 95032 (hereinafter referred to as "Licensee").


WHEREAS, Westinghouse is the owner of certain valuable and famous trademarks;


WHEREAS, Licensee is in the business of manufacturing and selling photo voltaic
(PV) solar energy systems; and


WHEREAS, Licensee desires to become licensed under certain Westinghouse
trademarks and Westinghouse is willing to grant such license under the following
terms and conditions.


NOW, THEREFORE, in consideration of the premises and the covenants herein
contained, the parties hereto agree as follows.


1.0 – DEFINITIONS


In this Agreement the following expressions have the following meanings:


1.1           Licensing Manual – The Westinghouse Corporate Identity and
Licensing Manual attached hereto and made a part hereof as Appendix A.


1.2           Marks - The trademarks as shown in Appendix B attached hereto and
made a part hereof.


1.3           NIP - “Net Invoice Price” - The aggregate of the invoiced amounts
for Products less (a) returned goods, refunds, credits and allowances actually
made or allowed to a customer with respect to those Products, (b) freight or
handling charges charged to customers or incurred on returned goods, and (c)
sales, and excise taxes actually paid by Licensee or Licensee’s customers with
respect to sale of Products to customers.  NIP shall not include any insurance,
duties, tariffs, use taxes, special charges, and/or fees itemized for Products.

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
1

--------------------------------------------------------------------------------

 



1.4           Products – The products listed in Appendix C attached hereto and
made a part hereof.  In the event of any good faith dispute between the parties
to this Agreement regarding the definition of Products, the final decision shall
rest in Westinghouse’s sole and absolute discretion.


1.5           Term – Unless earlier terminated as provided in this Agreement,
the Base Term and any Extension Term, as such terms are defined in Sections 9.1
and 9.2.


1.6           Territory – Worldwide, subject to the limitations set forth in
Paragraph 3.14.


1.7           Domain Names – An internet address to identify the location of
particular Web pages, which can consist of Top Level Domains (such as .com,
.net) or country code Top Level Domain Names (such as .uk).




2.0 – LICENSE GRANT


2.1           Unless sooner terminated, Westinghouse hereby grants Licensee an
exclusive license, without the right to grant sublicenses, to use the Marks
during the Term (as defined in Section 9.2) solely on or in connection with the
Products and solely in the Territory. Westinghouse reserves to itself all other
rights in and to the Marks.  Westinghouse understands that Licensee is a
distributor of the Products and may sell the Products to solar installers that
will promote and advertise the Products under the Westinghouse brand.  Such use
of the Marks shall be permissible and no prohibition on sublicensing or
assignment of the Marks shall be violated by such activity; however, as part of
such arrangements, the parties shall be subject to the guidelines set forth in
Appendix A, the Westinghouse Corporate Identity and Licensing Manual.


2.2           Licensee shall use the Marks only in the form approved in writing
by Westinghouse and with no departures in appearance or treatment.   Licensee
shall ensure that the Marks used under this Agreement comply in every respect
with the Licensing Manual.


2.3           Licensee shall not use the Marks outside the Territory or on any
other goods or merchandise of any kind other than as specifically set forth in
this Agreement or as otherwise agreed to by Westinghouse in
writing.  Westinghouse hereby provides its consent to Licensee for the
manufacture of the Products anywhere within the Territory, subject to the
limitations set forth in Paragraph 3.14.


2.4           Licensee shall not sell any Products containing the Marks outside
the Territory.  Licensee shall not sell Products to any party where Licensee
reasonably believes Products will be sold outside the Territory.


2.5           Rights are granted for the distribution of Products containing the
Marks as premiums, promotions or giveaways subject to the limitations set forth
in Paragraph 4.1.


2.6           The license granted is personal to Licensee and is not assignable
for any reason without Westinghouse’s prior written consent.

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
2

--------------------------------------------------------------------------------

 



2.7           Nothing in this Agreement is to be construed as an assignment or
grant to Licensee of any right, title or interest in the Marks or in any
copyright, design, trade name, trademarks, trade dress or other property right
beyond the limited license expressly granted hereby.  Licensee agrees not to
assert any rights in the Marks, contrary to the provisions of this Agreement.


2.8.           Licensee shall be permitted to register domain names or internet
address to identify a particular website address, which may consist of top level
domains (such as .com or .net) or country code top level domains (such as
.uk)  incorporating the Westinghouse Marks during the Term of the Agreement (the
“Domain Names”).  Licensee agrees that all use by it of the Domain Names
constitutes use by Westinghouse and shall inure to Westinghouse’s benefit, and
that Licensee will claim no interest in those rights except as set forth herein
and in the Agreement.  Licensee further agrees to provide Westinghouse with a
list of the Domain Names each year.


2.8.1           Licensee shall register Domain Names only in the form approved
in writing by Westinghouse.


2.8.2           Licensee shall register and use the Domain Names solely to
promote its sales of the Products. Licensee will also cause to appear on the
websites resulting from the Domain Names, such legends, markings and notices as
Westinghouse may reasonably request in order to give appropriate notice of its
rights therein or pertaining thereto.


2.8.3           Licensee shall not use the Domain Names to promote the sales of
any other goods or services on Licensee’s websites or otherwise, or in any other
manner that breaches its obligations under this Agreement, and any such use
shall constitute a material breach of the Agreement, and upon written request by
Westinghouse, Licensee shall have ten (10) days to cure the breach of its use of
the Domain Names to Westinghouse’s satisfaction.  Should Licensee fail to cure
during this period, in addition to the remedies available to Westinghouse for
breach, Licensee shall take all necessary steps and cooperate with Westinghouse
to immediately transfer the Domain Names to Westinghouse or delete the
registrations for the Domain Names, as requested by Westinghouse.


2.8.4           Licensee shall promptly notify Westinghouse in writing of any
unauthorized use or infringement by third parties as it pertains to the Domain
Names or confusingly similar domain names that come to its
attention.  Westinghouse may, in its sole discretion, commence, prosecute,
defend or settle any claims or suits to protect its rights in and to the Marks
including the Domain Names, and Licensee agrees to cooperate fully with
Westinghouse in the prosecution or defense thereof.  Licensee shall have no
right to take any action with respect to the Marks or the Domain Names without
Westinghouse’s prior written approval.


2.8.5           Upon expiration and/or termination of the Agreement for any
reason, Licensee shall take all necessary steps and cooperate with Westinghouse
to promptly assign the Domain Names to Westinghouse or cancel the Domain Names,
as requested by Westinghouse.

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
3

--------------------------------------------------------------------------------

 





3.0 – RESPONSIBILITY OF LICENSEE AND WESTINGHOUSE


3.1           Prior to any use of any Marks, Licensee shall, at Licensee's
expense, submit to Westinghouse, for Westinghouse's prior written approval, the
following:  (a) two (2) specimens of each design of Product on which said Marks
are to appear (the "Specimens");  (b) all independent consumer product safety
and performance test reports for each Product (“Test Reports”); (c) all artwork
which Licensee intends to use in connection with the Marks; and (d) all
packaging, advertising and promotional literature which Licensee intends to use
in the marketing or merchandising of the Products.  After Westinghouse has given
its written approval, which shall be provided in a reasonable amount of time not
to exceed thirty (30) days for Specimens and five (5) business days for artwork,
packaging, advertising, and promotional literature after receipt of such by
Westinghouse or approval shall be deemed given if no response is provided within
the applicable time period, then the approved product, quality, packaging,
advertising and promotional literature shall be the standard for the relevant
design of Product thereafter produced (the "Approved Quality").  Thereafter, at
Westinghouse’s request and no more than at twelve (12) month intervals, Licensee
shall, at Licensee's expense, submit to Westinghouse: (a) two (2) production run
samples (“Sample”) of each design of the Products and (b) all Test Reports for
testing performed during the prior twelve (12) month period for each design of
Product.


Licensee shall obtain Westinghouse’s prior approval on any substantially new
design of Product on which the Marks will be used.  From time to time, Licensee
may revise packaging for the Products solely to include or change statements or
other information which it determines may be required by (a) Underwriters’
Laboratories, Inc. (or for sales outside the United States, an equivalent
recognized consumer product safety agency) and/or (b) laws or regulations of any
jurisdiction where the Products are sold, promoted or advertised.  Licensee
shall provide Westinghouse with prior notice of any such revisions.


Products or any component thereof not meeting the Approved Quality, including
“second and irregulars,” are not to be sold or distributed under any
circumstances without Westinghouse’s prior written consent, which shall not be
unreasonably withheld.


3.2           Westinghouse shall have the right to inspect manufacturing
facilities, warehouses customer service and other facilities related to the
Products at reasonable times on notice to Licensee.  Licensee agrees to
cooperate with Westinghouse in carrying out such inspections, including, without
limitation, providing access to the facilities of Licensee’s contractors and
suppliers.


3.3           Licensee shall design, manufacture, advertise, promote (through
dealers co-op funding or otherwise), sell and ship the Products and shall
continuously and diligently procure and maintain facilities and trained
personnel sufficient and adequate to accomplish the foregoing.


3.4           Licensee shall design, manufacture, advertise and promote the
Products containing the Marks so that each fulfills with respect to solar panels
industry-wide, not just retail, the following criteria: (i) they are not
designed, manufactured or marketed as lowest price point products; (ii) they are
priced to customers at above the lowest price points for such products and are
so called mid or upper price point level products; (iii) they have
manufacturing, design, quality, and additional features that are similar to the
products marketed by others that are commonly perceived in the solar business as
mid or upper price point level products and, for example, are approximately
equivalent in quality to and expected to be approximately as expensive in the
consumer market as other U.S. branded products in the solar business that might
compete with the Products.  Licensee shall not create a retail exclusive
arrangement respecting Products without the prior written consent of
Westinghouse which shall not be unreasonably withheld.

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
4

--------------------------------------------------------------------------------

 



3.5           Licensee agrees to inform Westinghouse of the details of the use
of the Marks, including graphics, position, size, color, script and the like,
and Westinghouse reserves the right to inspect and to approve the use of the
Marks.


3.6           Licensee shall refrain from and shall not authorize others to use
or misuse the Marks so as to bring discredit to Westinghouse provided however
that in no event shall the foregoing be construed to permit sublicensing of the
Marks by Licensee.


3.7           All use of the Marks by Licensee as described below inures to the
benefit of Westinghouse.  At the termination or expiration of this Agreement,
Licensee shall be deemed to have assigned, transferred and conveyed to
Westinghouse any rights, equities, good will, titles or other rights in and to
the Marks which may have been obtained by Licensee or which may have vested in
Licensee and Licensee shall execute any instrument requested by Westinghouse to
accomplish or confirm the foregoing.  Any such assignment, transfer or
conveyance shall be without other consideration than the mutual covenants and
considerations of this Agreement.


3.8
Licensee shall comply with any laws, rules and/or regulations with regard to the
design, manufacture, advertising and promotion of the Products and the use of
the Marks including, but not limited to, any county, state and/or federal
law.  All Products must be UL-approved or for sales outside the United States,
approved by an equivalent recognized consumer product safety entity (such as
CCC- China Compulsory Certification for sales of Product in the Peoples Republic
of China).



3.9           Licensee shall not apply for the registration of, or cause the
filing of an application for the registration of, a trade name, trademark or
service mark which is identical to or confusingly similar to the Marks.


3.10           Licensee shall promptly notify Westinghouse of any infringement
or potential infringement of the Marks that come to its attention.  Licensee
will cooperate with Westinghouse, at Westinghouse’s request, in taking steps to
terminate such infringement.  Licensee shall not take any legal action to
protect against any infringement of the Marks without Westinghouse’s
permission.  Westinghouse will take action against infringers to defend the
Marks but shall not be required to bring or prosecute actions or suits provided,
however, if Westinghouse so elects not to bring or prosecute an action or suit,
it shall notify Licensee of such decision and Licensee may request that such
suit or action be brought under the control of and counsel chosen by
Westinghouse at Licensee’s expense and such suit shall be brought unless
Westinghouse has a good faith reason for not bringing such suit.  In any action
brought under this Section 3.10, in the event that any monetary judgment or
settlement is recovered, the remaining balance of the proceeds of such action
after reimbursement of all reasonable costs and expenses of such proceedings,
litigation, and prosecution, shall be divided equitably by Westinghouse and
Licensee in accordance with the relative damages incurred by each party as a
result of such infringement.


3.11           Licensee acknowledges and agrees that any unauthorized use or
misuse of the Marks by or for Licensee will result in irreparable harm to
Westinghouse and that Westinghouse, in addition to any other rights or remedies
specified in this Agreement, shall be entitled to any remedy, legal or
equitable, including without limitation preliminary injunctive relief, to
correct any harm which results from such violation.



[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
5

--------------------------------------------------------------------------------

 



3.12           Licensee shall maximize its use of the Marks consistent with
reasonable marketing plans and shall meet with Westinghouse at least once per
year to review and discuss such plans.  On an annual basis, Licensee shall
dedicate the greater of [***] of its gross sales, or [***] to advertising the
Products.  Copies of paid invoices showing proof of these expenditures shall be
furnished to Westinghouse on a quarterly basis.  Any failure to spend this
amount on advertising during each contractual year shall result in the unspent
portion being submitted to Westinghouse within thirty (30) days after the end of
such contractual year.  This advertising may include retailer cooperative
advertising expense, media expense, public relations expenses, product promotion
expenses, display expenses, creative and advertising production expenses,
outdoor advertising, bus and subway advertising, radio, print, television
advertising expenses, gifts with purchase expenses and trade show space and
booth expenses.  Advertising-related salaries and trade show travel expenses are
excluded.  All advertising shall be submitted to Westinghouse for its approval
prior to use in accordance with Section 3.1 of this Agreement.


3.13           During the Term, Licensee shall not enter into an agreement with
a third party for use of that party’s mark on products that are substantially
identical to the Products, except that this Section 3.13 shall not apply to the
Licensee owned house brands.  The Licensee may use owned house brands to promote
features of the Products or promote and sell Products using Licensee owned house
brands.


3.14           No less than ninety (90) days prior to Licensee’s intended use of
any Marks in any country within the Territory, except the U.S, Europe, Mexico,
China, Canada, and Japan which are countries for which Licensee’s intention is
herein supplied, Licensee shall provide Westinghouse with written notice so that
Westinghouse may obtain any necessary registrations of the Marks.  If for any of
the Products (i) the Marks cannot be registered in the country or jurisdiction
included in the Territory; (ii) a registration is found or held, by a court or
tribunal of competent jurisdiction in any country or jurisdiction included in
the Territory to be invalid; and/or (iii) Licensee is enjoined or is otherwise
prohibited from using one or more of the Marks in any country or jurisdiction
included in the Territory, then the definition of Territory shall be amended to
exclude such country or jurisdiction and the minimum annual royalty payments
described in Section 4.2 below shall thereafter be reduced equitably to
compensate for the excluded country or jurisdiction.


3.15           Licensee shall establish a customer service operation to handle
consumer inquiries, complaints and claims.  At a minimum, such operation shall
include: (i) a toll-free telephone number that is staffed to receive and respond
to calls during normal business hours for ten (10) hours each day in all
Territories in which Licensee is currently selling Products for 235 days a year;
(ii) an internet website that permits consumers to email inquiries, complaints
and claims and is adequately staffed to respond to such emails within 48 hours
of receipt; and (iii) a management level representative who is available to
respond to escalated consumer inquiries, complaints and claims within 48 hours
of receipt.  Licensee shall monitor the consumer service operations to assure
that consumer inquiries, complaints and claims are resolved promptly in a
courteous and professional manner.

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
6

--------------------------------------------------------------------------------

 



3.16           Westinghouse agrees that during the Term of this Agreement, it
will not enter into a license agreement which authorizes another party to use
the Marks on a product or service similar in nature to the Products described in
Attachment C.


4.0 – COMPENSATION


4.1           Licensee agrees to pay Westinghouse royalties at the rates stated
in Appendix D, Schedule of Minimum Annual Sales and Guaranteed Annual Royalties
on the described categories of sales (net of any withholding taxes) of the NIP
of all Products sold containing the Marks.  Conversely, no royalty shall be due
on the promotion or sale of any Products that do not contain the Marks. If a NIP
is not available for Products containing the Marks, a commercially equivalent
amount shall apply.  The parties agree that Licensee shall be permitted to use a
reasonable amount of Products containing the Marks for promotions, premiums and
giveaways without incurring any royalty obligations, provided that such activity
is consistent with Licensee’s previous business practices.


4.2           Licensee agrees to pay Westinghouse minimum annual royalty
payments in accordance with Appendix D and thereafter with the minimum for
calendar years 2018 and thereafter being adjusted in accordance with Section
4.3.  Minimum annual royalty payments are non-refundable.  The minimum annual
royalty payment for calendar year 2010 shall be due and payable within
forty-five (45) days of execution of this Agreement by the parties.  All
subsequent minimum annual royalty payments shall be payable in equal quarterly
installments commencing April 30th of each year, subject to adjustment pursuant
to Section 4.3 hereof.


4.3           In order to adjust for inflation, the minimum annual payments
specified in Section 4.2 for calendar years 2018 and thereafter shall be
multiplied by the Adjustment Factor defined in Section 4.4.


4.4           The Adjustment Factor shall be equal to the Current CPI divided by
the Base CPI where:


4.4.1 CPI  shall be the consumer price index - all urban consumers - all items
(CUUR0000SAO) as published monthly by the United States Department of Labor,
Bureau of Labor Statistics.


4.4.2 Base CPI shall be the average CPI for the months of October, November, and
December 2017.


4.4.3 Current CPI shall be the CPI first published for the month in which the
payment is due.


4.4.4 Should the United States Department of Labor discontinue publishing the
CPI, then a similar index shall be substituted by agreement of the parties.


4.5           All amounts paid by Licensee to Westinghouse pursuant to
Section 4.1 shall be credited against the applicable minimum annual payment
specified in Section 4.2 for the calendar year in which it accrued.  The balance
of the minimum annual payment, if any, shall be paid to Westinghouse by January
31 immediately following the particular calendar year pursuant to Section 4.7.

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
7

--------------------------------------------------------------------------------

 



4.6           Licensee, and Licensee’s Affiliated Companies shall keep full,
true and accurate books of account and support data containing all particulars
which may be necessary for the purpose of determining the amount payable to
Westinghouse under this Agreement.  Support data includes, but is not limited
to, Production Plans, Final Products QC Inspection Reports, Delivery Notes,
Shipping and Commercial Invoices.  For three (3) years following the end of the
calendar year to which they pertain, said books and the supporting data relating
to this Agreement shall be open at all reasonable times on five (5) days advance
written notice no more than annually unless substantial discrepancy is found,
and then quarterly for the following year in that case, to an inspection by
Westinghouse at its expense, subject to the reimbursement obligations noted
below, for the purposes of verifying Licensee’s payments and Licensee’s
compliance with this Agreement.  If such inspection and resulting report
indicate an underpayment by Licensee, the (i) Licensee shall immediately pay
such amount to Westinghouse with interest at prime rate as established by J.P.
Morgan Chase or any successor, at the time of the inspection and (ii) should
such underpayment be in excess of $15,000, Licensee shall reimburse Westinghouse
for all costs of the inspection.  If such inspection shows there has been an
overpayment by Licensee, Westinghouse shall reimburse the Licensee for the
amount of the overpayment.


4.7           By January 31, April 30, July 31 and October 31 of each year,
Licensee shall deliver to Westinghouse a true and accurate report certified by
an officer of Licensee, giving such particulars of the business conducted by
Licensee hereunder, during the preceding calendar quarter under this Agreement
as are pertinent to an accounting under this Agreement.  These shall include at
least the following:  (1) unit volume, dollar amount and type of Products sold,
by country; (2) retailers to whom Products were sold including country, unit
volume and dollar amount; (3) minimum annual payments due; and (4) total
payments due.


Concurrently with the delivery of each such report, Licensee shall pay to
Westinghouse the amounts due for the period covered by such report.  If no
payments are due, it shall be so reported.  In addition, within forty-five (45)
days of execution of this Agreement, Licensee shall report and pay over to
Westinghouse all amounts due under this Agreement from the Effective Date
including without limitation all initial payments, minimum annual payments,
royalties or other compensation.


4.8           Sales of Products in currencies other than United States dollars
shall be converted to United States dollars at the conversion rate stated in the
Wall Street Journal for the day prior to the date payment is made to Licensee.


4.9           All payments made hereunder by Licensee shall be made payable to
“Westinghouse Electric Corporation” in immediately available United States funds
and delivered to:


Westinghouse Electric Corporation
c/o CBS Corporation
Attn:  Kenneth P. Silver
VP, Assistant Controller
51 West 52nd Street
New York, NY  10019-6188

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
8

--------------------------------------------------------------------------------

 



with a copy to:


Westinghouse Electric Corporation
c/o CBS Corporation
Attn:  Dorothy M. Alke
Vice President
20 Stanwix Street – 10th Floor
Pittsburgh, PA  15222
 
and a copy to:
 
Allan Feldman, President
Leveraged Marketing Corporation of America
156 West 56th Street
New York, NY  10019
 
5.0 – OWNERSHIP OF THE LICENSED MARKS


5.1           Licensee acknowledges that the Marks, worldwide, are the property
of Westinghouse and that Westinghouse has substantial and valuable goodwill in
the Marks.  Licensee shall take all reasonable measures to maintain and protect
Westinghouse’s proprietary rights including placing any reasonable notice of
such ownership that Westinghouse shall reasonably require.  Licensee shall
cooperate fully and in good faith with Westinghouse for the purpose of securing
and preserving Westinghouse’s rights in and to the Marks. Licensee shall execute
any documents reasonably required by Westinghouse to protect the
Marks.  Licensee shall not take any action, or by its knowing inaction allow any
event to occur, which would injure or impair Westinghouse’s proprietary rights
in and to the Marks. Licensee shall not contest the validity of the Marks or any
rights of Westinghouse therein, nor shall Licensee willingly become an adverse
party in litigation in which others shall contest the Marks or Westinghouse's
said rights.  In addition thereto, Licensee shall not in any way seek to avoid
its obligations hereunder because of the assertion or allegation by any persons,
entities or government agencies, bureaus, or instrumentalities that the Marks,
or any of them, are invalid or ineffective or by reason of any contest
concerning the rights of Westinghouse therein.


5.2           Licensee shall indicate on all Product packaging and related
advertising materials that the Products are manufactured and distributed by and
for Licensee, e.g., “ [Missing Graphic Reference]  Westinghouse is a trademark
of Westinghouse Electric Corporation and is used under license by Akeena Solar,
Inc. and Andalay Solar, Inc.”


5.3           In addition to the permitted uses identified in the Licensing
Manual, Licensee shall comply as soon as commercially practicable with any
additional proper use instructions as Westinghouse may reasonably issue from
time to time with respect to the Marks.

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
9

--------------------------------------------------------------------------------

 



6.0 – REPRESENTATIONS, WARRANTIES AND COVENANTS


6.1           Licensee represents, warrants and covenants to Westinghouse as
follows:


6.1.1           Licensee will not use the Marks and has not and will not grant
any right or license to use the Marks other than as authorized expressly under
this Agreement.


6.1.2           Licensee is a corporation duly organized, validly existing and
in good standing under the laws of California (Andalay Solar, Inc.) and Delaware
(Akeena Solar, Inc.).  Licensee has all power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.


6.1.3           The execution, delivery and performance by Licensee of this
Agreement and the consummation of the transaction contemplated hereby has been
duly and validly authorized by Licensee, and no other act or proceeding on the
part of Licensee is necessary to authorize the execution, delivery, and
performance of this Agreement and the consummation of the transaction
contemplated hereby.


6.1.4           Licensee is not subject to nor obligated under its articles of
incorporation, or any applicable law, rule, or regulation of any governmental
authority, or any agreement, instrument, license or permit, or subject to any
order, writ, injunction or decree, which would be breached or violated by its
execution, delivery or performance of this Agreement.


6.1.5           Licensee’s execution and delivery of this Agreement and
performance of its obligations hereunder, including the obligation of payments
hereunder, do not and will not conflict with, violate, or result in any default
under any agreement, instrument or other contract to which Licensee is a party
or by which it is bound.


6.1.6           There are no claims, actions, suits, or other proceedings
pending, or to the knowledge of Licensee, threatened, which, if adversely
determined, would adversely affect the ability of Licensee to consummate the
transactions contemplated by this Agreement or perform its obligations
hereunder.


6.1.7           Licensee is now in compliance with and shall continue to comply
with all applicable laws and regulations relating to the manufacture, sale and
distribution of the Products.


6.1.8           Without cost to Westinghouse, Licensee shall maintain insurance
that protects Westinghouse, its officers, directors, employees, agents, and its
parent, affiliates and their officers, employees and agents against any and all
liability regardless of the basis (excluding punitive or exemplary damages) or
jurisdiction (including jurisdictions outside of the United States) in
connection with (a) Licensee’s use of the Marks, (b) any alleged defect(s) in
the Products, and (c) the use, manufacture, distribution, marketing, sale,
service, or disposal of the Products including without limitation any alleged
negligent or other tortious conduct on the part of Westinghouse or any alleged
contractual liability of Westinghouse.  The kinds and amounts of insurance shall
be as Licensee and Westinghouse from time to time agree, and at a minimum shall
include the following:

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
10

--------------------------------------------------------------------------------

 



6.1.8.1                      Licensee shall maintain in effect for at least
Twenty (20) years from the date sold of all the Products manufactured,
distributed or serviced by or for Licensee, liability insurance, written on an
occurrence basis, with limits of at least Eleven Million U.S. Dollars
($11,000,000) per occurrence, or in years 2014 and later, such higher amount as
may be reasonable considering legal or economic changes as well as deteriorating
loss experience.  The insurance will cover at least the liabilities typically
insured by commercial general liability policies (including products/completed
operations, advertising liability and contractors pollution liability) issued in
the year this Agreement is signed.  Westinghouse shall be an additional insured
on such policies, which shall contain severability of interest or cross
liability clauses.  Any retention amount shall be identified by Licensee and
discussed with Westinghouse and shall be subject to Westinghouse’s prior
approval.


6.1.8.2                      All such insurance shall be provided by insurance
companies, on policy forms, and with deductibles and retentions acceptable to
Westinghouse, such acceptance not to be unreasonably withheld.  Any such
deductible or retention shall be the responsibility of Licensee.


6.1.8.3                      All such insurance shall be primary with no rights
of contribution equitable or otherwise, with any other insurance afforded
Westinghouse.


6.1.8.4                      Licensee shall furnish Westinghouse with
certificates of insurance within thirty (30) days after execution of this
Agreement, and annually thereafter.  Such certificates will stipulate that
coverage will not be canceled, reduced, or modified without thirty (30) days
prior written notice to Westinghouse.  Any cancellation, reduction or
modification, without the prior written consent of Westinghouse, which results
in there not being in force insurance coverage which satisfies all the
requirements of Section 6.1.8, including all its subsections, shall be deemed a
material breach of this Agreement.


6.1.8.5                      At reasonable times on advance written notice to
Licensee, Westinghouse may review the insurance policies at Licensee’s offices.


6.1.8.6                      Licensee shall maintain locally admitted insurance
coverage as required in any jurisdiction in which the Products are sold,
distributed or otherwise made available for use.


6.1.8.7                      The requirements of this clause will survive this
Agreement, and will require the insurance to cover the Products for at least
Twenty (20) years from the last date sold of all the Products containing the
Marks that are manufactured, distributed, or serviced by or for Licensee,
provided however, that Licensee’s obligation to purchase and maintain insurance
coverage described in this clause  can cease upon the termination or expiration
of this Agreement, if the current policies provide insurance coverage for Twenty
(20) years from the date of the last product sold.

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
11

--------------------------------------------------------------------------------

 



6.2           Westinghouse represents, warrants and covenants to Licensee as
follows:


6.2.1           Westinghouse is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.  Westinghouse has
all corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder.


6.2.2           The execution, delivery and performance by Westinghouse of this
Agreement and the consummation of the transaction contemplated hereby has been
duly and validly authorized by all requisite corporate action, and no other
corporate act or proceeding on the part of Westinghouse is necessary to
authorize the execution, delivery and performance of this Agreement and the
consummation of the transaction contemplated hereby.


6.2.3           Westinghouse is not subject to nor obligated under its
certificate of incorporation or bylaws, any applicable law, rule or regulation
of any governmental authority, or any agreement, instrument, license or permit,
or subject to any order, writ, injunction or decree, which would be breached or
violated by its execution, delivery or performance of this Agreement.


6.2.4           Westinghouse is the owner of the Marks and, to Westinghouse’s
knowledge, the use of the Marks as expressly permitted by this Agreement will
not infringe any intellectual property or any other rights of any third party.


7.0 – INDEMNIFICATION


7.1           Licensee and its successors and assigns will at all times
indemnify and hold Westinghouse, its affiliates, subsidiaries, successors, and
assigns and the officers, directors, agents and employees of each, harmless from
and against any and all claims, suits, demands, obligations and liabilities of
any nature whatsoever, and all damages, losses, fines, penalties, costs and
expenses, including reasonable counsel fees and costs of investigations, in any
manner to the extent arising out of, relating to or based on (a) any breach or
alleged breach by Licensee of any representation, warranty or undertaking made
herein;  or (b) except as expressly provided in Section 7.2 below, Licensee’s
use of the Marks, including without limitation (i) any defect (latent or patent)
or alleged defect (latent or patent) in Products, including without limitation,
any injuries to persons or property arising therefrom; (ii) the design,
manufacture, distribution, promotion or sale of any  Product; or (iii)
infringement or alleged infringement of any third party intellectual property
rights, including but not limited to patents, copyrights, or trademarks
(excluding the Marks) and/or misappropriation of any trade secrets (each a
“Westinghouse Indemnified Claim”).  Westinghouse shall give prompt written
notice of any Westinghouse Indemnified Claim, provided that the failure of
Westinghouse to give such notice shall not relieve Licensee of any of its
obligations under this Section 7.1 except to the extent that Licensee is
actually prejudiced by such failure.   If Licensee gives timely notice to
Westinghouse that it desires to control the defense of any such Westinghouse
Indemnified Claim, it may do so; provided, however, that in the event that
Westinghouse reasonably determines that a conflict exists between Licensee and
itself, or in Westinghouse’s reasonable judgment, Licensee fails to provide an
adequate defense, then Westinghouse may, at Licensee’s expense, retain its own
counsel to represent its interests.  Westinghouse shall provide cooperation and
assistance to Licensee relative to any Westinghouse Indemnified Claim.  For any
Westinghouse Indemnified Claim in which Licensee is controlling the defense
pursuant to this Section 7.1, Licensee shall be responsible for and pay any
settlement made with its consent.  Any such settlement shall fully release the
indemnified party.  For any Westinghouse Indemnified Claim in which Licensee is
not controlling the defense pursuant to this Section 7.1, Licensee shall be
responsible and pay for any settlement made in good faith by Westinghouse.

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
12

--------------------------------------------------------------------------------

 



7.2           Westinghouse and its successors and assigns will at all times
indemnify and hold Licensee, its affiliates, subsidiaries, successors, and
assigns and the officers, directors, agents and employees of each, harmless from
and against any and all claims, suits, demands, obligations and liabilities of
any nature whatsoever, and all damages, losses, fines, penalties, costs and
expenses, including reasonable counsel fees and costs of investigations, in any
manner to the extent arising out of, relating to or based on (a) any breach or
alleged breach by Westinghouse of any representation, warranty or undertaking
made herein;  or (b)  a claim that Licensee’s use of the Marks as permitted
hereunder infringes the trademark rights of a third party; (each a “Licensee
Indemnified Claim”).  Licensee shall give prompt written notice of any Licensee
Indemnified Claim, provided that the failure of Licensee to give such notice
shall not relieve Westinghouse of any of its obligations under this Section 7.2
except to the extent that Westinghouse is actually prejudiced by such
failure.   If Westinghouse gives timely notice to Licensee that it desires to
control the defense of any such Licensee Indemnified Claim, it may do so;
provided, however, that in the event that Licensee reasonably determines that a
conflict exists between Westinghouse and itself, or in Licensee’s reasonable
judgment, Westinghouse fails to provide an adequate defense, Licensee may, at
Westinghouse’s expense, retain its own counsel to represent its
interests.  Licensee shall provide cooperation and assistance to Westinghouse
relative to any Licensee Indemnified Claim.  For any Licensee Indemnified Claim
in which Westinghouse is controlling the defense pursuant to this Section 7.2,
Westinghouse shall be responsible for and pay any settlement made with its prior
written consent.  Any such settlement shall fully release the indemnified party.
For any Licensee Indemnified Claim in which Westinghouse is not controlling the
defense pursuant to this Section 7.2, Westinghouse shall be responsible for and
pay any settlement made in good faith by Licensee.


7.3           The provisions of Section 7.1 and Section 7.2 shall survive
termination, cancellation or expiration of this Agreement for any reason
whatsoever.


8.0 – DISCLAIMERS


8.1           Nothing contained in this Agreement shall be construed as:


8.1.1           (Except as provided in Section 6) A WARRANTY WHETHER STATUTORY,
EXPRESSED OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF
MERCHANTABILITY, NON-INFRINGEMENT OF THIRD PARTY RIGHTS UNDER THE UNIFORM
COMMERCIAL CODE, AND FITNESS FOR A PARTICULAR PURPOSE, OR A WARRANTY ARISING BY
COURSE OF DEALING, PERFORMANCE, CUSTOM, USAGE IN THE TRADE OR OTHERWISE;


8.1.2           an agreement to bring or prosecute actions or suits against
third parties or conferring any right to bring or prosecute actions or suits
against third parties; and


8.1.3           conferring any right to use in advertising, publicity, or
otherwise, any trademarks, service marks, trade name or name of Westinghouse, or
any contraction, abbreviation or simulation thereof, except as specifically
permitted in this Agreement.

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
13

--------------------------------------------------------------------------------

 



9.0 – TERM, TERMINATION AND EXPIRATION


9.1           The Base Term of this Agreement shall be for four (4) years
commencing on January 1, 2010 and ending on December 31, 2013 at midnight U.S.
Eastern Standard Time, unless sooner terminated.


9.2 This Agreement shall automatically renew in increments of two (2) years
(each an “Extension Term”).  In the event Licensee chooses not to extend the
term of the Agreement, Licensee shall so notify Westinghouse in writing no later
than 120 days prior to the end of the Base Term or then-current Extension Term,
as applicable and in such case, this Agreement shall terminate effective the
last day of such Base Term or Extension Term.


9.3           In addition to any other remedies that it may have, Westinghouse
may elect to terminate this Agreement upon thirty (30) days’ prior written
notice to Licensee if:


9.3.1           in any calendar year after 2013, the aggregate NIP of Products
by Licensee in the prior calendar year does not exceed the minimum annual sales
(“Minimum Sales”) as set forth in Appendix D;


9.3.2           in Westinghouse’s reasonable judgment Licensee does not meet the
established quality standards for the Products set forth in Section 3.4;


9.3.3           In Westinghouse’s judgment, Licensee’s use of the Marks may
bring discredit to Westinghouse;


9.3.4           Licensee fails to substantially use the Marks for a period of
twelve (12) months;


9.3.5           Licensee fails to make timely payments due Westinghouse under
this Agreement;


9.3.6           any proceeding is instituted by or for Licensee for bankruptcy,
reorganization or other relief for debtors.  Upon such termination for any
reason under this Subsection 9.3.6,  Licensee, its receiver, representatives,
trustees, agents, administrators, successors and assigns shall have no further
rights hereunder, and neither this Agreement nor any right or interest herein
shall be deemed an asset in any insolvency, receivership, and/or bankruptcy;


9.3.7           any proceeding is instituted by or for Licensee to dissolve its
corporate structure or for winding-up;


9.3.8           Licensee directly or indirectly, merges or otherwise comes under
the control or direction of any other party reasonably unacceptable to
Westinghouse.  A party shall be deemed to control Licensee for purposes of this
Subsection 9.3.8 if such party directly or indirectly owns more than fifty-one
percent (51%) of Licensee’s outstanding shares having voting rights.  In the
event Licensee desires to enter into a transaction which might implicate this
section, it shall notify Westinghouse in writing of the identity of the other
party to and describing such transaction.  Licensee shall provide such
additional information to Westinghouse concerning such transaction as
Westinghouse may reasonably request.  If Westinghouse objects to such party, it
shall notify Licensee in writing of its objection and the reason therefore
within twenty (20) business days of its receipt of Licensee’s notice identifying
the other party or the additional information that Westinghouse may request,
whichever is longer.  If Westinghouse does not send a notice of objection within
such period, such party will be deemed to be acceptable to Westinghouse; or

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
14

--------------------------------------------------------------------------------

 



9.3.9           two (2) or more inspections of the books of account and
supporting records performed by or for Westinghouse pursuant to Section 4.6
indicate an underpayment of more than 10% owed by Licensee for the applicable
accounting period.


9.4           In addition to any other remedies that it may have, Licensee may
elect to terminate this Agreement upon thirty (30) days  prior written notice to
Westinghouse and without obligation to make any further payments hereunder
(other than royalties on Products which have already been sold or which are sold
thereafter as permitted hereunder) if any claim results in an adjudication that
the Products infringe the intellectual property rights of a third party and
Licensee cannot, on reasonable commercial terms, either (i) obtain a license
from the owner of the applicable intellectual property rights; or (ii) modify
the Products so that they are no longer infringing.


9.5           In the event of an alleged material breach by either party of any
of the terms of this Agreement, the party suffering such breach shall give
notice to the other, in writing, thereof, specifying the type and circumstances
pertaining to such breach in form sufficient to enable opportunity for
correction thereof by the party allegedly in breach.  If such breach shall not
have been remedied within thirty (30) days after the breaching party’s receipt
of written notice of such breach provided by the non-breaching party, provided,
however, that if such breach is not reasonably capable of cure within thirty
(30) days, but such breach is reasonably capable of cure within a longer period
after the breaching party’s receipt of notice of such breach, then the breaching
party shall be afforded a longer period to cure said breach if the breaching
party commences to remedy the breach within thirty (30) days after the breaching
party’s receipt of written notice thereof and thereafter diligently pursues such
remedy until such breach is fully cured, in addition to any other remedies that
it may have, the party giving said notice shall have the right to terminate this
Agreement without further notice.  In the event that the breach is remedied
within the cure period described above, this Agreement shall continue in full
force and effect the same as if no notice had been given.  Waiver by any party
of its right to terminate because of any one breach shall not constitute a
waiver of any subsequent breach of the same or of a different nature.  No
termination of this Agreement by expiration or otherwise shall relieve or
release any party from any of its obligations hereunder with respect to
royalties due or acts committed under this Agreement.


9.6           Upon any expiration or termination of this Agreement:


9.6.1           all rights granted to Licensee hereunder terminate at such
expiration or termination;


9.6.2           Licensee shall immediately discontinue any and all use of the
Marks but shall be permitted to sell remaining Products containing the Marks
within six (6) months.  Westinghouse shall be entitled to receive royalties on
the sale of such Products in accordance with the Sections 4.1 and 4.7.  After
the expiration of the aforesaid six (6) month period, Licensee shall destroy all
Product and packaging and promotional material remaining in Licensee's
possession which are identified in any manner by or with the
Marks.  Notwithstanding the above, Westinghouse shall have the right to purchase
such excess stock of Products, in whole or in part, prior to any sale or offer
of sale by Licensee to any third party, for an amount no greater than the price
Licensee would charge or offer for sale to such third party.  It is specifically
understood and agreed that the Licensee’s right to sell the Products during the
six (6) month period shall be conditioned upon the absence of harm to the Marks
and/or the reputation of Westinghouse, as determined by Westinghouse in its sole
reasonable discretion.

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
15

--------------------------------------------------------------------------------

 



9.6.3           the expiration or withdrawal of Licensee’s right to use the
Marks shall not entitle Licensee to compensation or damages of any description
other than as provided in Section 9.4;


9.6.4           all accrued payments to Westinghouse shall be paid to
Westinghouse within thirty (30) days of such expiration or termination, provided
however, it is acknowledged that if Westinghouse terminates this Agreement for
one of the reasons stated in Section 9.3 above Licensee shall be without
obligation to make any further payments hereunder (other than royalties on
Products which have already been sold or which are sold thereafter as permitted
hereunder);


9.6.5           all monies previously paid to Westinghouse pursuant to this
Agreement will be retained by Westinghouse; and


9.6.6           the provisions of Article 7.0 and 9.0 shall survive.


10.0 – MINIMUM SALES


10.1           Beginning January 1, 2014, Westinghouse, upon written notice to
Licensee, may elect to amend the definition of Territory to delete jurisdictions
should the NIP of Products sold in such jurisdictions not exceed the respective
minimums indicated in Appendix D for the preceding calendar year, as adjusted by
the Adjustment Factor (defined in Section 4.4).  From and after such deletion
from the definition of Territory, Licensee’s license under this Agreement for
those jurisdictions shall be terminated.


11.0 – EFFECTIVE DATE


11.1           Upon execution by both parties, the Effective Date of this
Agreement shall be January 1, 2010.


12.0 – CHOICE OF LAW/JURISDICTION


12.1           This Agreement shall be construed, interpreted and governed in
accordance with the laws of the State of New York, USA.   The parties agree that
the UN Convention for Contracts for the International Sale of Goods shall not
apply to this Agreement.


12.2           The parties hereby agree that any action arising out of this
Agreement shall be brought exclusively in the state or federal courts located in
the City of New York, irrevocably submit to the exclusive jurisdiction of any
such court and waive any objection that such party may now or hereafter have to
the venue of any such action or proceeding in any such court or that such action
or proceeding was brought in an inconvenient court and agree not to plead or
claim the same.

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
16

--------------------------------------------------------------------------------

 



 
13.0 – NOTICE



13.1           Any notice, request or statement hereunder shall be deemed to be
sufficiently given or rendered when sent by certified U.S. mail, nationally
recognized overnight mail service, facsimile (with confirmation and a copy sent
by U.S. mail) or hand delivery if given or rendered to Licensee addressed to:


Akeena Solar, Inc.
Legal Department
Attn: Angela Lipanovich, General Counsel
16005 Los Gatos Blvd.
Los Gatos, CA 95032


Fax No.: (408) 402-9492


or, if given or rendered to Westinghouse addressed to:


Westinghouse Electric Corporation
c/o CBS Corporation
Attn:  Louis J. Briskman, President
51 West 52nd Street, 35th Floor
New York, NY  10019-6188


Fax No.:   (212) 975-4215
with a copy to:


Westinghouse Electric
Corporation                                                     Westinghouse
Electric Corp.
c/o CBS
Corporation                                                                           c/o
CBS Corporation
Attn:  Dorothy M.
Alke,                                                                        Attn.:  James
F. Davis
Vice President and Senior
Counsel                                                      Vice President
20 Stanwix Street – 10th
Floor                                                               20 Stanwix
Street – 10th Floor
Pittsburgh,
PA  15222                                                                           
Pittsburgh, PA 15222
 
Fax No.:   (412)
642-3008                                                                Fax No.:
(412) 642-4910
 
and a copy to:
 
Allan Feldman, President
Leveraged Marketing Corporation of America
156 West 56th Street
New York, NY  10019
 
Fax No.: (212) 581-1461
 
or, in any case, to such changed address or person as Westinghouse or Licensee
shall have specified by written notice pursuant hereto.
 

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
17

--------------------------------------------------------------------------------

 



 
14.0 – ASSIGNMENT/SUBCONTRACTING
 


 
This Agreement and all the rights and duties hereunder are personal to
Licensee.  Licensee shall not (and shall have no right to) assign, lease,
sublicense, pledge, grant a security interest in or otherwise encumber, or
otherwise transfer this Agreement or any of its rights (including the economic
benefits of the license granted hereby or any portion of the rights included
therein) or obligations hereunder, whether voluntarily, involuntarily, by
operation of law or otherwise, without the prior written consent of
Westinghouse.  Westinghouse may assign this Agreement in whole or in part.
 


 
Licensee shall not enter into contracts for the manufacture of Products
containing the Marks without the express written consent of Westinghouse which
consent shall not be unreasonably withheld.   Licensee is responsible for the
performance (including any acts or omissions) of any of its contractors and
suppliers and for any debts, obligations or liabilities incurred by any such
contractors and suppliers.  Licensee shall manage and monitor the performance of
its contractors and suppliers.  Licensee shall discontinue using any contractor
or supplier who fails to comply with the Approved Quality.
 


 
15.0 – CONFIDENTIALITY.
 


 
15.1           For purposes of this Agreement, “Confidential Information” means
all information disclosed by either party to the other party, including the
terms and conditions of this Agreement or any other agreement between the
parties, trade secrets of the parties, any nonpublic information relating to a
party’s product plans, designs, ideas, concepts, costs, prices, finances,
marketing plans, business opportunities, personnel, research, development or
know-how and any other nonpublic technical or business information of a party,
or other information designated in writing as Confidential Information by the
disclosing party.  Confidential Information does not include information
that:  (i) is now or subsequently becomes generally available to the public
through no fault or breach on the part of the receiving party; (ii) the
receiving party can demonstrate to have had lawfully in its possession without
an obligation of confidentiality prior to disclosure hereunder; (iii) is
independently developed by the receiving party without the use of any
Confidential Information of the disclosing party as evidenced by written
documentation; or (iv) the receiving party lawfully obtains from a third party
who has the right to transfer or disclose it and who provides it without any
obligation to maintain the confidentiality of such information.
 
15.2           Each party agrees that it will (a) not disclose, without the
other party’s prior written consent, the other party’s Confidential Information
to any third party (other than a party’s legal and financial advisors); (b) use
the other party’s Confidential Information only to the extent necessary to
perform its obligations or exercise its rights under this Agreement; (c)
disclose the other party’s Confidential Information only to those of its
employees, and legal and financial advisors who need to know such information
for purposes of the company’s business activities and who are bound by
confidentiality obligations no less restrictive than this Article 15; and (d)
protect all Confidential Information of the other party from unauthorized use,
access, or disclosure in the same manner as it protects its own confidential
information of a similar nature, and in no event with less than reasonable care.
 

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
18

--------------------------------------------------------------------------------

 



 
15.3           If the receiving party receives notice that it may be required or
ordered to disclose any Confidential Information in connection with legal
proceedings or pursuant to a subpoena, order or a requirement or an official
request issued by a court of competent jurisdiction or by a judicial,
administrative, legislative, regulatory or self regulating authority or body, it
shall cooperate with the other to seek confidential treatment of such
Confidential Information and shall uses its best efforts to give the disclosing
party sufficient prior written notice in order to contest such requirement or
order.  Nothing herein shall be construed to impose any obligation to disclose
any Confidential Information.  If this Agreement or any of its terms or any
other Confidential Information must be disclosed in connection with legal
proceedings or pursuant to a subpoena, order or a requirement or an official
request issued by a court of competent jurisdiction or by a judicial,
administrative, legislative, regulatory or self regulating authority or body,
the disclosing party shall (i) first give written notice of the intended
disclosure to the other party, within a reasonable time prior to the time when
disclosure is to be made, (ii) consult with the other party on the advisability
of taking steps to resist or narrow such request, and (iii) if disclosure is
required or deemed advisable, cooperate with the other party in any attempt that
it may make to obtain an order or other reliable assurance that confidential
treatment will be accorded to designated portions of the Confidential
Information or otherwise be held in the strictest confidence to the fullest
extent permitted under the laws, rules or regulations of any other applicable
governing body.
 
15.4           Each party will, except to the extent inconsistent with (i) its
use in connection with legal proceedings; or (ii) applicable law, regulations,
rules or official requests, at the disclosing party’s election, destroy or
return to the other party any tangible copies of the other party’s Confidential
Information, and permanently delete all electronic copies of the other party’s
Confidential Information, in such party’s possession or control at the request
of the other party
 


 
and upon termination of this Agreement, and will certify in writing to the other
party that it has done so.
 


 
16.0 – REPORTING OF ADVERSE EVENTS
 


 
16.1           Licensee shall report to Westinghouse, within forty-eight (48)
hours from receipt of the information, any materially adverse event that is
reported to occur as a result of use of any of the Products.  Such events must
be reported in as much detail as possible, whether or not there is proof of a
causal connection between the events and use of the Products.  A materially
adverse event shall include any experience relating to the Products which is
reasonably regarded to be seriously detrimental to person or property in any
manner.
 

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
19

--------------------------------------------------------------------------------

 



 
17.0 – FINANCIAL STANDARDS
 


 
17.1           Licensee represents that its financial statements are publicly
available in its quarterly filings with the U.S. Securities and Exchange
Commission, and that all such financial statements are prepared in accordance
with U.S. GAAP.  Licensee must promptly notify Westinghouse of a termination of
any significant line of credit of or guarantee of indebtedness by personal
guarantor.  If Westinghouse reasonably believes that Licensee’s ability to make
payments under this Agreement are likely to be impaired, or if Licensee fails to
pay any undisputed amount due within the time periods required in this
Agreement, Westinghouse may, at its sole discretion, request reasonable
financial assurance of Licensee’s ability to perform under this Agreement
(including ability to pay amounts due).  If such reasonable financial assurance
is not provided, and Licensee does not cure all such delinquent payments within
sixty (60) days, then subject to prior written notice to Licensee, Westinghouse
may terminate this Agreement.


18.0 - CODE OF CONDUCT
 


 
18.1           Licensee agrees, on its own behalf and on behalf of any
third-party manufacturer it uses, wherever located, no child labor will be used
in the performance of this Agreement whatsoever.  For this purpose, a "child"
shall refer to any person younger than 16 or, if higher, the local legal minimum
age for employment or the age for completing compulsory education. Manufacturers
employing young persons who do not fall within the definition of "children" will
also comply with any laws and regulations applicable to such
persons.  Additionally, all employees will be provided with a safe and healthy
workplace environment, and all employees will work on a voluntary basis, and
shall not be subject to physical or mental punishment of any kind.
 
18.2           Licensee and all manufacturers shall respect the rights of
employees to associate, organize and bargain collectively in a lawful and
peaceful manner, without penalty or interference.  Further, Licensee and all
manufacturers shall comply, with all local laws, including but not limited to,
applicable wage laws and fair employment practices including the practice of
non-discrimination on the basis of race, religion, national origin, political
affiliation, sexual preference, or gender. Licensee and all manufacturers will,
at a minimum, comply, with all applicable wage and hour laws and regulations,
including those relating to minimum wages, overtime, maximum hours, piece rates
and other elements of compensation, and provide legally mandated
benefits.  Licensee and its manufacturers will further comply, with all
applicable environmental laws and regulations.  Licensee and its manufacturers
shall submit to reasonable on-site inspections upon reasonable notice conducted
by Westinghouse or its designated representative, to ensure compliance with
these provisions.
 

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
20

--------------------------------------------------------------------------------

 



 
19.0 – RELATIONSHIP OF PARTIES
 
19.1           The relationship hereby established between Licensee and
Westinghouse is solely that of independent contractors.  This Agreement shall
not create an agency, partnership, joint venture or employer/employee
relationship, and nothing hereunder shall be deemed to authorize either party to
act for, represent or bind the other except as expressly provided in this
Agreement.
 


 
20.0 – AGENTS, FINDERS AND BROKERS
 
20.1           Each of the parties to this Agreement shall be responsible for
the payment of any and all agent, brokerage and/or finder commissions, fees and
related expenses incurred by it in connection with this Agreement or the
transactions contemplated hereby and agrees to indemnify the other and hold it
harmless from any and all liability (including, without limitation, reasonable
attorney’s fees and disbursements paid or incurred in connection with any such
liability) for any agent, brokerage and/or finder commissions, fees and related
expenses claimed by its agent, broker or finder, if any, in connection with this
Agreement or the transactions contemplated hereby.
 


 
21.0 – PUBLIC ANNOUNCEMENTS
 
21.1           No party to this Agreement, nor any affiliate, representative,
advertising agency or agent of any party shall issue any press release or make
any public statement (oral or written) regarding this Agreement without the
other party’s express written consent, provided however, such consent is hereby
granted for all public announcements that Licensee decides, in its sole
discretion, are necessary to satisfy its obligations of public disclosure and/or
reporting to the U.S. Securities and Exchange Commission as a result of its
status as a publicly traded company.  If a party breaches this obligation the
other party has the unilateral right and option to terminate this Agreement, in
addition to any remedies it otherwise might have.
 


 
22.0 – LIMITATION OF LIABILITY
 


22.1           IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER FOR
INCIDENTAL, CONSEQUENTIAL, INDIRECT, SPECIAL, EXEMPLARY DAMAGES (INCLUDING LOST
PROFITS (WHETHER ACTUAL OR ANTICIPATED), LOST SAVINGS; INCREASED EXPENSE OF
OPERATION, BORROWING OR FINANCING; LOSS OF USE OR PRODUCTIVITY; AND INCREASED
COST OF CAPITAL) ARISING OUT OF OR RELATING TO THIS AGREEMENT, EVEN IF A PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES; AND REGARDLESS OF WHETHER
ANY SUCH CLAIM ARISES OUT OF BREACH OF CONTRACT, GUARANTY, OR WARRANTY, TORT,
PRODUCT LIABILITY, INDEMNITY, CONTRIBUTION, STRICT LIABILITY OR ANY OTHER LEGAL
THEORY.  EACH PARTY HEREBY RELEASES THE OTHER FROM ANY SUCH LIABILITY.  THE
FOREGOING LIMITATION OF LIABILITY SHALL REMAIN IN FULL FORCE AND EFFECT
REGARDLESS OF WHETHER A PARTY’S REMEDIES HEREUNDER ARE DETERMINED TO HAVE FAILED
THEIR ESSENTIAL PURPOSE.

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
21

--------------------------------------------------------------------------------

 



 
23.0 – GENERAL
 
23.1           A waiver by either party of any terms or conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any subsequent breach thereof.  All
remedies, rights, undertakings, obligations and agreements contained in this
Agreement shall be cumulative, and none of them shall be in limitation of any
other remedy, right, undertaking, obligation or agreement of either party.
 
23.2           This instrument sets forth the entire and only agreement between
the parties hereto as to the subject matter hereof; reflects and merges all
pertinent prior discussions and correspondence pertaining thereto, and
supersedes and cancels all pre-existing agreements pertaining thereto between
them.  Any representation, promise, definition, warranty or condition pertaining
thereto and not incorporated herein, shall not be binding upon either party.
 
23.3           This instrument shall not become effective unless and until dated
and signed below on behalf of each of the parties by their duly authorized
officers or representatives.
 
23.4           This instrument and its appendices may not be modified, enlarged,
or changed in any way hereafter except by an instrument signed by each of the
parties hereto.
 
23.5           The paragraph titles of this Agreement are for convenience only
and shall not affect the interpretation of this Agreement or any paragraph
thereof.


23.6           The parties hereto agree to execute such other writings,
documents and instruments as may be necessary or desirable to effectuate the
purposes of this Agreement.


23.7           This Agreement shall be interpreted as if the parties hereto
jointly prepared it.



[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF and intending to be legally bound, the parties hereto have
caused these presents to be signed by their proper officers thereunto duly
authorized.
 


 


 
AKEENA SOLAR, INC.
 


 
BY:  ________________________________________
 
     Name:
 
     Title:
 
DATE: ____________________________
 


 


 
ANDALAY SOLAR, INC.
 


 
BY: ________________________________________
 
     Name:
 
     Title:
 
DATE:                      ________________________
 


 


 
WESTINGHOUSE ELECTRIC CORPORATION


 
BY: ________________________________________
 
     Name:
 
     Title:
 
DATE: ____________________________
 

[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
23

--------------------------------------------------------------------------------

 

APPENDIX A
 
to the License Agreement between
Westinghouse Electric Corporation and Akeena Solar, Inc. and Andalay Solar, Inc.
Effective January 1, 2010


Westinghouse Corporate Identity and Licensing Manual



[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
24

--------------------------------------------------------------------------------

 

APPENDIX B
 
to the License Agreement between
Westinghouse Electric Corporation and Akeena Solar, Inc. and Andalay Solar, Inc.
Effective January 1, 2010




Mark






[Missing Graphic Reference]









[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
25

--------------------------------------------------------------------------------

 

APPENDIX C
 
to the License Agreement between
Westinghouse Electric Corporation and Akeena Solar, Inc. and Andalay Solar, Inc.
Effective January 1, 2010




Products


Product
Description
Andalay solar energy systems and their related components
Andalay solar energy PV panels and the components, including racking, inverters
and balance of systems, utilized in the construction of such completed Andalay
solar energy systems.
Installation services related to Andalay  solar energy systems
The installation services Akeena provides for Andalay solar energy systems.  For
clarification, the definition of “Products” does not include consulting,
engineering, or installation services for non-Andalay solar energy systems, or
consulting and related services that do not result in Akeena actually installing
Andalay solar energy systems.  In the Morgan Stanley Solar Solutions (MSSS)
circumstance, for example, the definition of “Products” does not include the
consulting services Akeena provides when it is not performing the installation
work for MSSS, but does include the installation services Akeena provides when
Akeena is contracted to install the Andalay systems.



 
 
APPENDIX D
 
to the License Agreement between
Westinghouse Electric Corporation and Akeena Solar, Inc. and Andalay Solar, Inc.
Effective January 1, 2010


Schedule of Minimum Annual Sales & Guaranteed Annual Royalties


[***]



[***] Confidential information has been omitted and filed separately with the
Securities and Exchange Commission pursuant to a confidential treatment request.
 
26
 
